Respondent retained an attorney and a notice of claim of personal injury was drawn, sworn to, and delivered to a process server, all at least three days before the expiration of the 90-day period within which the notice was required to be served (General Municipal Law, § 50-e). Because of the inadvertence of the process server the notice was not so served. About three months after the expiration of the 90-day period respondent moved for leave to serve the notice. The motion was granted and the appeal is from the order entered thereon. Order reversed, without costs, and motion denied, -without costs. There is no contention that respondent was prevented from serving the notice within the prescribed period by reason of mental or physical incapacity. Furthermore, no explanation is given for the delay in applying to the court after the expiration of the statutory period. Nolan, P. J., Wenzel, Beldoek, Murphy and Kleinfeld, JJ., concur.